UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JAMES E. HALL,                          
                 Plaintiff-Appellant,
                 v.
WAL-MART PROPERTIES,                             No. 02-1539
INCORPORATED; WAL-MART STORES,
INCORPORATED, d/b/a Wal-Mart,
              Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                         (CA-00-687-7)

                  Submitted: September 9, 2003

                      Decided: October 21, 2003

  Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William L. Heartwell, III, WILLIAM L. HEARTWELL, III, P.C.,
Fincastle, Virginia, for Appellant. Monica Taylor Monday, Victor S.
Skaff, III, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Vir-
ginia, for Appellees.
2                    HALL v. WAL-MART PROPERTIES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   James E. Hall appeals the district court’s judgment entered pursu-
ant to a jury verdict granting him $300 in a negligence action brought
to recover for injuries sustained at Wal-Mart.

   First, Hall asserts that the district court erred by failing to instruct
the jury on concurrent negligence. In diversity cases, the content of
jury instructions is governed by state law, while the form of the
instructions is governed by federal law. Hardin v. Ski Venture, Inc.,
50 F.3d 1291, 1293 (4th Cir. 1995). We review the jury instructions
for abuse of discretion. Chaudhry v. Gallerizzo, 174 F.3d 394, 408
(4th Cir. 1999). On review, jury instructions must be viewed as a
whole, and even where jury instructions are flawed, there can be no
reversal unless the error seriously prejudiced the plaintiff’s case.
Hardin, 50 F.3d at 1294, 1296. We have carefully reviewed the jury
instructions in this case in light of the evidence presented at trial, and
we find no reversible error.

   Second, Hall asserts the district court erred in issuing supplemental
instructions to the jury in response to its inquiry as to when Hall first
sought damages. We review this claim for plain error. In re Celotex
Corp., 124 F.3d 619, 630-31 (4th Cir. 1997); United States v. Olano,
507 U.S. 725, 731-32 (1993). This claim is likewise meritless. Hall
cannot establish the district court’s supplemental instruction preju-
diced his case, or affected the fairness, integrity, or public reputation
of his case. Olano, 507 U.S. at 733-37.

   Third, Hall relies on the district court’s failure to instruct the jury
on concurrent negligence, and on its supplemental jury instruction, to
assert the district court erred in denying his motion for a new trial. We
review this claim for abuse of discretion. Cline v. Wal-Mart Stores,
Inc., 144 F.3d 294, 301 (4th Cir. 1998). Having thoroughly reviewed
                   HALL v. WAL-MART PROPERTIES                      3
the submissions by the parties, we conclude that Hall cannot establish
the district court abused its discretion by denying his motion for a
new trial. Matison v. Dallas Carrier Corp., 947 F.2d 95, 100 (4th Cir.
1991).

   Accordingly, we affirm the judgment. See Hall v. Wal-Mart Prop-
erties, Inc., No. CA-00-687-7 (W.D. Va. Apr. 22, 2002). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED